20-05027-rbk Doc#103 Filed 10/15/20 Entered 10/15/20 11:00:58 Main Document Pg 1 of
                                         4



                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

 In re:                                 §             Chapter 11
 KRISJENN RANCH, LLC                    §
        Debtor                          §          Case No. 20-50805
                                        §
 _________________________________________________________________________

 KRISJENN RANCH, LLC and                §
 KRISJENN RANCH, LLC-SERIES             §
 UVALDE RANCH, and KRISJENN             §
 RANCH, LLC-SERIES PIPELINE             §
 ROW as successors in interest to       §
 BLACKDUCK PROPERTIES, LLC,             §
      Plaintiffs                        §
                                        §
 v.                                     §
                                        §
 DMA PROPERTIES, INC., and              §
 LONGBRANCH ENERGY, LP,                 §        Adversary No. 20-05027
       Defendants                       §
 _________________________________________________________________________

 DMA PROPERTIES, INC                          §
      Cross-Plaintiff/Third Party Plaintiff   §
 v.                                           §
                                              §
 KRISJENN RANCH, LLC,                         §
 KRISJENN RANCH, LLC-SERIES                   §
 UVALDE RANCH, and KRISJENN                   §
 RANCH, LLC-SERIES PIPELINE ROW,              §   Adversary No. 20-05027
 BLACK DUCK PROPERTIES, LLC,                  §
 LARRY WRIGHT, and JOHN TERRILL               §
      Cross-Defendants/Third-Party            §
      Defendants                              §

      SUPPLEMENT TO KRISJENN RANCH, LLC, KRISJENN RANCH, LLC-SERIES
     UVALDE RANCH, AND KRISJENN RANCH, LLC-SERIES PIPELINE ROW, AS
        SUCCESSORS IN INTEREST TO BLACK DUCK PROPERTIES, LLC’S
        MOTION FOR LEAVE TO FILE THEIR SECOND AMENDED COMPLAINT

  TO THE HONORABLE CHIEF BANKRUPCY JUDGE RONALD B. KING:




                                                                               1
20-05027-rbk Doc#103 Filed 10/15/20 Entered 10/15/20 11:00:58 Main Document Pg 2 of
                                         4



          COME NOW Debtors, Plaintiffs, and Counter-Defendants KrisJenn Ranch, LLC, KrisJenn

  Ranch, LLC-Series Uvalde Ranch, and KrisJenn Ranch, LLC-Series Pipeline Row, as successors

  in interest to Black Duck Properties, LLC (collectively the “Debtors”), files this Supplement to

  Debtors’ Motion For Leave To File Their Second Amended Complaint, seeking to replace the

  inadvertently filed Exhibit A attached thereto. Attached hereto is the proposed replacement

  Exhibit A. The Court should be aware the only difference between the proposed removed and the

  proposed replacement Exhibit A is an amended paragraph 47.

         WHEREFORE PREMISES CONSIDERED Debtors pray that this Court grant leave to

  supplement with the attached Exhibit A and for all other such further relief to which they may be

  entitled.

         Dated: October 15, 2020




                                                                                                 2
20-05027-rbk Doc#103 Filed 10/15/20 Entered 10/15/20 11:00:58 Main Document Pg 3 of
                                         4



                                 Respectfully submitted,

                                 MULLER SMEBERG, PLLC

                           By:    /s/ John Muller
                                 C. John Muller IV
                                 State Bar No. 24070306
                                 john@muller-smeberg.com
                                 Ronald J. Smeberg
                                 State Bar No. 24033967
                                 ron@smeberg.com
                                 Ezekiel J. Perez
                                 State Bar No. 24096782
                                 zeke@muller-smeberg.com
                                 MULLER SMEBERG, PLLC
                                 111 W. Sunset Rd.
                                 San Antonio, TX 78209
                                 Telephone: 210-664-5000
                                 Facsimile: 210-598-7357

                                 ATTORNEY FOR DEBTORS




                                                                               3
20-05027-rbk Doc#103 Filed 10/15/20 Entered 10/15/20 11:00:58 Main Document Pg 4 of
                                         4



                                  CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing document was served on
  all counsel of record by way of e-service through the CM/ECF system by notice of electronic
  filing or via email on the 15th day of October 2020:

  Michael Black                                       Natalie Wilson
  BURNS & BLACK PLLC                                  LANGLEY & BANACK, INC.
  750 Rittiman Road                                   745 East Mulberry Avenue | Suite 700
  San Antonio, Texas 78209                            San Antonio, TX 78212
  210-829-2022                                        210-736-6600
  210-829-2021 fax                                    nwilson@langleybanack.com
  mblack@burnsandblack.com                            Attorneys for DMA Properties, Inc.
  Attorneys for Longbranch Energy, LP
  and DMA Properties, Inc.                            Jeffery Duke
                                                      DUKE BANISTER MILLER & MILLER
  Christopher S. Johns                                22310 Grand Corner Drive, Suite 110
  Christen Mason Hebert                               Katy, Texas 77494
  JOHNS & COUNSEL PLLC                                jduke@dbmmlaw.com
  14101 Highway 290 West, Suite                       Counsel for Longbranch Energy, LP
  400A
  Austin, Texas 78737                                 David P. Strolle, Jr.
  512-399-3150                                        Granstaff, Gaedke & Edgmon, P.C.
  512-572-8005 fax                                    5535 Fredericksburg Road, Suite 110
  cjohns@johnsandcounsel.com                          San Antonio, Texas 78229
  chebert@johnsandcounsel.com                         T- (210) 348-6600 ext. 203
                                                      F- (210) 366-0892
  Timothy Cleveland                                   dstrolle@caglaw.net
  CLEVELAND | TERRAZAS PLLC
  4611 Bee Cave Road, Suite 306B                      OFFICE OF THE UNITED STATES
  Austin, Texas 78746                                 TRUSTEE
  512-689-8698                                        903 San Jacinto Blvd, Room 230
  tcleveland@clevelandterrazas.com                    Austin, Texas 78701
  Attorneys for DMA Properties, Inc.                  shane.p.tobin@usdoj.gov
                                                      United States Trustee



                                                /s/ John Muller
                                               C. John Muller IV




                                                                                                  4
